                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Jeffrey S. Manning,

      Plaintiff,

      V.                                           Case No. 2:18-cv-110

Commissioner of Social Security,                   Judge Michael H. Watson

      Defendant.                                   Magistrate Judge Vascura


                             OPINION AND ORDER

      On November 16, 2018, Magistrate Judge Vascura issued a Report and

Recommendation ("R&R") recommending that the Court overruie Jeffrey

Manning's ("PlaintifT) Statement of Errors and affirm the decision of the

Commissioner of Social Security ("Commissioner"). R&R, ECF No. 16. Plaintiff

timely objected. Obj., ECF No. 17.

      When a party objects to an R&R within the allotted time, the Court "shall

make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made." 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court "may accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge." 28 U.S.C. § 636(b)(1). The undersigned has reviewed de

novo the record in this case, the Magistrate Judge's R&R, Plaintiffs objection,

and the Commissioner's response, and concludes that the decision of the
Administrative Law Judge ("ALJ") applied the correct legal standard and is

supported by substantial evidence. Blakelyv. Comm'rofSoc. Sec., 581 F.3d

399, 406 (6th Cir. 2009).

      Plaintiffs sole objection to the R&R is that it erroneously concludes that the

ALJ gave good reasons, supported by substantial evidence, for giving Dr.

Clemente's treating source opinions only partial, instead of controlling, weight.

      "An ALJ must give the opinion of a treating source controlling weight if he

finds the opinion well-supported by medically acceptable clinical and laboratory

diagnostic techniques and not inconsistent with the other substantial evidence in

[the] case record." Wilson v. Comm'r of Sac. Sec., 378 F.3d 541, 544 (6th Cir.

2004) (internal quotations omitted) (quoting 20 C.F.R. § 404.1527(d)(2)). The

ALJ must "give good reasons" for declining to afford the treating source opinion

controlling weight. Id.

      The Magistrate Judge found that the ALJ gave good reasons for giving Dr.

Clemente's opinion only partial weight: namely, that Dr. Clemente's opinion was

inconsistent with other evidence in the record. On objection. Manning points to

portions of the record that would support Dr. Clemente's opinion but fails to

acknowledge other portions of the record that do, indeed, conflict with Dr.

Clemente's opinion. After a review of the record, the Undersigned agrees with

the Magistrate Judge—^the ALJ's conclusion that Dr. Clemente's opinion was

inconsistent with the "vast weight of the evidence" and therefore entitled to only

partial weight is supported by substantial evidence.


Case No. 18-cv-110                                                       Page 2 of 3
      Accordingly, PiaintifFs objection is OVERRULED. The Court ADOPTS the

R&R and AFFIRMS the Commissioner's decision. The Cierk is DIRECTED to

enter judgment for Defendant and terminate this case.

         IT IS SO ORDERED.




                                          /s/Michael H. Watson
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case No. 18-CV-110                                               Page 3 of 3
